Case 2:18-mc-00879-CW Document 18-1 Filed 12/14/18 Page 1 of 3




           EXHIBIT 1
Case 2:13-cv-07764-FMO-AGR
           Case 2:18-mc-00879-CW
                              Document
                                  Document
                                       360 Filed
                                           18-1 12/13/18
                                                 Filed 12/14/18
                                                           Page 1Page
                                                                  of 2 2Page
                                                                         of 3 ID #:16525

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.         CV 13-07764-FMO (AGRx)                                          Date   December 13, 2018
 Title            Yardi Systems, Inc. v. Property Solutions International Inc.



 Present: The                    Alicia G. Rosenberg, United States Magistrate Judge
 Honorable
                 Karl Lozada                              CS 12/13/2018                          None
                Deputy Clerk                         Court Reporter / Recorder                 Tape No.
                Attorneys Present for Plaintiffs                     Attorneys Present for Defendants
                      Shawn G Hansen,                                    Christian G Andreu-von Euw,
                       Karina Puttieva,                                           Janet S Kim,
 Proceedings:                  MINUTE ORDER GRANTING IN PART DEFENDANT’S MOTION
                               FOR PROTECTIVE ORDER

         Case is called. Counsel state their appearances.

        On October 22, 2018, the District Judge reopened fact discovery until December 31, 2018 “for
the following limited purposes: (1) plaintiff may inquire as to Entrata, Inc.’s (“defendant”) relationship
with DB Xento Systems Private Limited [“Xento”]; and (2) defendant may seek discovery from Marisa
Gaedig and her employer, Sentinel Real Estate Corporation.” (Dkt. No. 349.)

        The District Judge’s Order granted in part and denied in part Plaintiff’s motion to modify the
court’s scheduling order to reopen limited discovery for inquiry into Entrata, Inc.’s relationship with DB
Xento Systems Private Limited (Dkt. No. 334). In its motion, Plaintiff told the court that it sought “(1)
documents showing the corporate relationship between Xento and Entrata; (2) communications in which
Entrata CEO David Bateman and/or Entrata made representations regarding Entrata’s value to third
parties; (3) representations to lenders in connection with Entrata obtaining financing; (4) tax returns for
Entrata and Xento; (5) United States Bureau of Economic Analysis forms required to be filed by Entrata
and Xento; and (6) Xento’s annual filings with the registrar of companies in India.” (Motion at 2, 5-6.)

        On November 21, 2018, Defendant filed a motion for protective order from Plaintiff’s discovery
requests as follows: (1) 11 non-party subpoenas; (2) 87 requests for admission; (3) 7 interrogatories;
and (4) 8 deposition requests.1 (Joint Stipulation, Dkt. No. 350.) On November 29, 2018, the parties
filed supplemental memoranda. (Dkt. Nos. 354-355.)

       The motion was referred to this court and came on for hearing on December 13, 2018. The court
also conducted a discovery conference at the request of the parties to discuss outstanding discovery
disputes raised in the Joint Report. (Dkt. Nos. 356-357.) The court and counsel conferred as stated on


         1
         Defendant subsequently served responses to Plaintiff’s 31 document requests. Defendant’s
motion for protective order reserved Defendants’ right to challenge those requests.
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
Case 2:13-cv-07764-FMO-AGR
           Case 2:18-mc-00879-CW
                              Document
                                  Document
                                       360 Filed
                                           18-1 12/13/18
                                                 Filed 12/14/18
                                                           Page 2Page
                                                                  of 2 3Page
                                                                         of 3 ID #:16526

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 13-07764-FMO (AGRx)                                         Date   December 13, 2018
 Title          Yardi Systems, Inc. v. Property Solutions International Inc.

the record.

     For the reasons stated on the record, Defendant’s motion for protective order was GRANTED IN
PART as follows:

         1.      Defendant’s motion for protective order is granted as to the third party subpoenas to Epic
                 Ventures, Fraser Bullock, General Atlantic, Ilona Capital, Insight Ventures, Nick
                 Efstratis, Sorenson Capital, Tanner LLC and Zions Bank. These third parties need not
                 respond to the subpoenas. (Dkt. No. 350-10.)

         2.      Defendant’s motion for protective order is denied as to Request for Admission No. 45 as
                 follows: On a date to be mutually agreed by counsel, Defendant shall provide Mr.
                 Bateman’s percentage ownership interest in Xento from its formation to the present in its
                 response to RFA No. 45. Defendant also agreed to produce the formation document for
                 the predecessor to Xento.

         3.      On or before December 17, 2018, counsel shall confer regarding a stipulation, or other
                 document agreed by counsel, that will memorialize Defendant’s agreement not to shift, or
                 attempt to shift, liability in this case to Xento.

         4.      On or before December 17, 2018, counsel shall confer regarding (a) production of Mr.
                 Bateman’s communications with investors concerning the pertinent issues regarding
                 Xento; and (b) resolution of the other discovery disputes in an efficient manner.

         5.      Defendant is relieved of the obligation to respond to the other 86 requests for admission,
                 the 7 interrogatories and the 8 deposition requests pending the continued telephonic
                 hearing on Tuesday, December 18, 2018 at 10:00 a.m.



                                                                                        1:10
                                                            Initials of Preparer         kl




CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                 Page 2 of 2
